EDELMAN,
dissenting on motion for rehearing.
Upon further review, I do not believe that the record supports the opinion of the majority. The majority opinion states that “the trial court entered final judgment which relieved [appellant] from its responsibility of paying workman’s compensation benefits to appellee in the future.” It thereafter concludes that, “[a]s a matter of law, the judgment precludes appellee from further recovery of death benefits from [appellant].”
The relevant language of the judgment orders “that all claims and causes of action, whether by cross action, counterclaim, third party action, or otherwise, by and between all parties hereto are hereby dismissed with prejudice.” It further states that “[i]t is further acknowledged that after having heard evidence, argument, and reviewing applicable law, the Court has determined that said settlement enables [appellant] to recoup worker’s compensation benefits paid in the past, as well as relieves [appellant] from its responsibility for paying worker’s compensation benefits in the future.”
However, in the lawsuit below, appellant was only an intervenor, and no claims were asserted against it by appellee. Therefore, it is not clear that the language in the judgment dismissing all claims and causes of action between the parties would foreclose a claim for future benefits by appellee against appellant.
Moreover, the statement in the judgment that appellant is relieved of paying future benefits does not directly grant or deny relief to the parties, but is more in the nature of a conclusion of law. Nor have the parties briefed, or we addressed, whether further recovery might thereby be barred by res judicata or the like.
In addition, the statement in the judgment concerning future benefits is based on a settlement among the parties, rather than a decision on the merits. Since that settlement agreement is not part of the record in this case, we cannot review whether the trial court correctly concluded that the settlement has the stated effect.
Therefore, I do not believe that we have sufficient basis to conclude that, “[a]s a matter of law, the judgment precludes appellee from further recovery of death benefits from [appellant].” Since that conclusion is the basis for our decision to affirm the judgment, I would instead reverse the award of attorneys fees and remand the case for reconsideration of that issue.